 



Exhibit 10.11
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of March 25,
2008 is between PROPERTYBRIDGE, INC., a Delaware corporation (“Grantor”), and
JPMORGAN CHASE BANK, N.A., as Collateral Agent for the benefit of the Secured
Parties (the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, reference is made to that certain Second Amended and Restated
Credit Agreement dated as of even date herewith by and among Holdco, the
Borrower, the Administrative Agent and the financial institutions so designated
on the Commitment Schedule thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Grantor has entered into that certain Amended and Restated
Security Agreement of even date herewith (as amended, restated, amended and
restated, modified or supplemented from time to time, the “Security Agreement”)
with the Collateral Agent, for the benefit of the Secured Parties, pursuant to
which Grantor has granted to the Collateral Agent a security interest in
substantially all the assets of Grantor, including all right, title and interest
of Grantor in, to and under all now owned and hereafter acquired Trademarks,
together with the goodwill of the business symbolized by Grantor’s Trademarks,
and all proceeds thereof, to secure the payment of the Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Security Agreement and the Credit Agreement, as
applicable;
     WHEREAS, Grantor owns the registered and pending Trademarks listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether presently
existing or hereafter created or acquired:

  (1)   each Trademark, including without limitation, each registered and
pending Trademark referred to in Schedule 1 annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark; and    
(2)   all proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present or future (a) infringement of
any Trademark, including, without limitation, any registered and pending
Trademark referred to in

 



--------------------------------------------------------------------------------



 



      Schedule 1 annexed hereto, or (b) injury to the goodwill associated with
any Trademark.

The security interests are granted in furtherance, and not in limitation, of the
security interests granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Security Agreement. Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Security
Agreement, the terms of the Security Agreement shall govern.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to
be duly executed by its duly authorized officer thereunto as of the date first
written above.

                      PROPERTYBRIDGE, INC.
 
           
 
      By:   /s/ Philip W. Milne

 
           
 
      Name:   Philip W. Milne
 
 
           
 
      Title:   President and Chief Executive Officer
 
 
           
 
            Acknowledged:        
 
            JPMORGAN CHASE BANK, N.A., as Collateral
Agent for the benefit of the Secured Parties        
 
           
By:
  /s/ Sabir Hashmy
 
       
 
           
Name:
  Sabir Hashmy
 
       
 
           
Title:
  Vice President
 
       

Signature Page to Trademark
Security Agreement

 